DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are currently pending. This office action is in response to a request for continued examination and amendments filed on 20 January 2021. Claims 1-4, 6, 7, 9-12, and 15-21 have been amended and claim 14 cancelled as per Applicant’s amendment filed 20 January 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.
	
Response to Arguments
Applicant’s arguments filed 20 January 2021 have been considered but are moot because the new ground of rejection further in view of Oodate (US 20040255205 A1).
Amended claims are addressed in the rejections below.
Claim Objections
Claim 21 is objected to because of the following informalities: the limitation “controlling the memory device for reset the setting parameter” should probably be “to reset” or “for resetting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 21 recite the limitations “reset for a/the setting parameter”, examiner was unable to find support for reset of the setting parameter. Examiner notes there is support for CAM reset operation for initialization [0042, 0055] however this does not include a reset of setting parameters. Examiner suggests Applicant amend the claims to more clearly articulate the invention.
Dependent claims 2-10, 11-13, and 15-20 have the same issues as the claims they depend on and are rejected for the same reasoning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oodate (US 20040255205 A1).

Referring to claim 21, Oodate teaches
A memory system comprising: a memory device suitable for storing a setting parameter thereof and a verification parameter corresponding to the setting parameter; ([Oodate abstract, 0003, 0034-0035, Fig. 1] multimedia card including memory card and flash memory including flash check data and operation check data) and a controller suitable for: ([Oodate 0035, 0039, Fig. 1] controller) receiving and storing an initial setting parameter of the memory device upon booting of the memory system; ([abstract, 0040] In the initial setting, power on reset (i.e. boot), of a memory card 1, the flash check data FD stored in a flash memory 2is read out, this data FD is compared with the operation check data FD1.sub.1 stored previously in the ROM, the write check data FD1.sub.2 stored in the ROM 4a is written, if a fault is not detected, to the flash memory 2, and this data is read again and is compared with the write check data FD1.sub.2 of the ROM 4a.) controlling the memory device for reset the setting parameter during an initialization operation; ([Oodate 0040, Fig. 2] power-on reset process (initial setting)) and determining success of the initialization operation by comparing the initial setting parameter and the verification parameter that resets the setting parameter upon the ([Oodate abstract, 0019-0021, 0023-0026] the flash check data FD stored in a flash memory 2is read out, this data FD is compared with the operation check data FD1.sub.1 stored previously in the ROM, the write check data FD1.sub.2 stored in the ROM 4a is written, if a fault is not detected, to the flash memory 2, and this data is read again and is compared with the write check data FD1.sub.2 of the ROM 4a. When any fault is not detected in comparison of these data, the CPU determines that the flash memory 2 is normal. Moreover, if a fault is detected in the comparison of data, the CPU sets the reset process fault data to a register 5a to set a controller 3 to the sleep mode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160246672 A1) in view of Oodate (US 20040255205 A1).

Referring to claims 1 and 11, taking claim 1 as exemplary, Yang teaches
A memory system comprising: ([Yang abstract] memory system)
a nonvolatile memory device including a content addressable memory (CAM) region; ([Yang 0025, 0029 Fig. 2A] nonvolatile memory, such as memory 116 and content addressable memory (CAM) 226) and a controller including a random access memory which receives and stores an initial setting parameter upon booting of the memory system ([Yang 0029-0030, 0033, Fig. 2A] memory controller 118 includes a processor 202, controller RAM 204 where boot code is program code that, when executed, loads the main operating system or runtime environment from the memory 116 to RAM 204 and initiates the execution of the main operating system. Boot code may also include instructions that when executed by processor 202 cause initialization of hardware components of the memory system 200).
	Yang does not explicitly teach which stores a setting parameter and a control unit which controls the nonvolatile memory device to reset for the setting parameter stored in the CAM region during an initialization operation, and wherein the control unit includes a parameter determination circuit which determines whether the initialization operation has succeeded by comparing the setting parameter received from the nonvolatile memory device after the initialization operation to the initial setting parameter stored in the random access memory. Yang does disclose when powered on for the first time memory controller 118 may read data corresponding to pre-programmed configuration data ([Yang 0047]) , includes a CAM region ([Yang 0039]), and on subsequent POR, (power on reset, i.e. initialization) memory controller may and retrieve the configuration parameters to verify the integrity of the data corresponding to the configuration parameters ([Yang 0047]).
	Oodate teaches which stores a setting parameter ([Oodate abstract, 0036, 0040] check data stored in flash and ROM) and a control unit which controls the nonvolatile memory device to reset for the setting parameter stored in the … region during an initialization operation ([Oodate abstract, 0039-0040] controller including control unit and check data for power-on reset process (initial setting)) and wherein the control unit includes a parameter determination circuit which determines whether the initialization operation has succeeded by comparing the setting parameter ([Oodate 0039, 0056 Fig. 1] control unit includes CPU for comparing the check data) received from the nonvolatile memory device after the initialization operation to the initial setting parameter stored in the random access memory ([Oodate abstract, 0019-0021, 0023-0026] the flash check data FD stored in a flash memory 2is read out, this data FD is compared with the operation check data FD1.sub.1 stored previously in the ROM, the write check data FD1.sub.2 stored in the ROM 4a is written, if a fault is not detected, to the flash memory 2, and this data is read again and is compared with the write check data FD1.sub.2 of the ROM 4a.).	
Yang and Oodate are analogous art because they are from the same field of endeavor in memory devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yang and Oodate before him or her to modify the memory system of Yang to include the power on reset and storing of check data process of Oodate, thereafter the memory system is connected to the power on reset and storing of check data process. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system to allow for improved reliability during the initialization process. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Yang with Oodate to obtain the invention as specified in the instant application claims.
	

Referring to claims 2 and 12, taking claim 2 as exemplary, Yang in view of Oodate teaches
The memory system according to claim 1, wherein the parameter determination circuit determines that the initialization operation has succeeded in the case where the setting parameter and the initial setting parameter are the same as each other, and determines that the initialization ([Yang 0089-0090, Fig. 8] ECC engine 214 may be instructed to verify the integrity of the copied data. At step 820, as previously discussed, ECC engine 214 may utilize the previously computed ECC to correct any errors in the data corresponding to the configuration parameters.).

Referring to claims 3 and 16, taking claim 3 as exemplary, Yang in view of Oodate teaches
The memory system according to claim 1, wherein the controller transmits an initialization command to the nonvolatile memory device, and wherein the control unit determines that the initialization operation has failed in the case where state information received from the nonvolatile memory device in response to the initialization command includes failure information ([Yang 0008] a method for initializing a memory is disclosed. In a memory system comprising a read only memory (ROM) and a non-volatile memory (NVM) having a plurality of memory pages, the method comprises reading configuration data status information stored in the memory system. Determining from the configuration data status information whether pre-programmed configuration data is in the ROM or NVM. Reading the pre-programmed configuration data from the NVM when the pre-programmed configuration data is determined to be in the NVM. Determining whether there are errors in the read pre-programmed configuration data based on an ECC stored with the read the pre-programmed configuration data, and configuring the memory system using the pre-programmed configuration data, when it is determined that there are no errors in the data).


The memory system according to claim 3, wherein the parameter determination circuit determines whether the initialization operation has succeeded by comparing the setting parameter to the initial setting parameter in the case where the state information includes success information ([Yang 0008] Determining whether there are errors in the read pre-programmed configuration data based on an ECC stored with the read the pre-programmed configuration data, and configuring the memory system using the pre-programmed configuration data, when it is determined that there are no errors in the data).

Referring to claims 5 and 18, taking claim 5 as exemplary, Yang in view of Oodate teaches
The memory system according to claim 3,
wherein the controller receives identification information of the nonvolatile memory device from the nonvolatile memory device, and wherein the control unit further includes an identification information determination circuit which determines whether the identification information is valid identification information ([Yang 0045] in response to receiving a request from host system 100 to write data to a logical address, processor 202 may utilize the logical address as an index into the logical to physical address table and identify the memory page and the memory block corresponding to the logical address. The processor 202 may determine if the identified memory page is already written to).


The memory system according to claim 1,wherein the control unit controls the initialization operation based on the initial setting parameter ([Yang 0031, 0033] The instructions of the BIOS when executed by processor 202 may cause the initialization and testing of the memory system 200 components and cause the processor 202 to search for and load a boot code or an operating system stored in memory Generally, boot code is program code that, when executed, loads the main operating system or runtime environment from the memory 116 to RAM 204 and initiates the execution of the main operating system. Boot code may also include instructions that when executed by processor 202 cause initialization of hardware components of the memory system 200).

Referring to claims 10 and 20, taking claim 10 as exemplary, Yang in view of Oodate teaches
The memory system according to claim 1, wherein each of the setting parameter and the initial setting parameter includes at least one of a read voltage, a program voltage, an initial voltage of incremental step pulse programming (ISPP) voltages, and an increment of the ISPP voltages ([Yang 0040-0041] the reading circuit 218 may include current to voltage convertors, amplifiers and analog to digital convertors, The programming circuit of FIG. 2 translates the
binary representation of data received from host system 100 into programming voltages and periods. The programming circuit applies these programming voltages for the periods
programming periods to memory cells to cause the memory cells to store electric charge).

Allowable Subject Matter
Claims 6-8, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory initialization and power on reset.
US 20160246672 A1
US 20120191964 A1
US 20080209150 A1
US 20070033333 A1
US 20090187703 A1
US 10916277 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132